 AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   e 1 ofl



                                     UNITED STATES DISTRICT COUR1
                                                SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America
                                      V.                                          (For Offenses Committed On or After November 1, 1987)


                    Carlos Marmolejo-Ramirez                                      Case Number: 20cr0131-MSB

                                                                                  Samantha Jaffe
                                                                                  Defendant's Attorney


 REGISTRATION NO. 90554298

 THE DEFENDANT:
  lZl pleaded guilty to count( s) I of the Superseding Information
  •   was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

. Title & Section                  Nature of Offense                                                               Count Number(s)
  8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1


  •   The defendant has been found not guilty on count(s)
                                                                           -------------------
  lZl Count          1 of the Information                                     dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:

                                                              EIGHTY (80) DAYS

 IRl Assessment: $10 WAIVED           IRl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          February 6, 2020
                                                                          Date of Imposition of Sentence


                                                                           /4    y~
                                                                          HONORABLEMI;iL S. BERG
                                                                                                                         .
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                             20cr0131-MSB
